Citation Nr: 0321986	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from June 1936 to July 1938 and from 
June 1939 to December 1960.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In correspondence 
dated in June 1999 the appellant, in essence, withdrew her 
request for a personal hearing before the Board.  38 C.F.R. 
§ 20.702.

Claims for entitlement to DIC under 38 U.S.C. § 1318 have 
been the subject of a temporary stay on adjudication.  
However, in accordance with the directions of the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims has been lifted, 
except where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence.  As there were no prior 
adjudications in this case, the stay as to the appellant's 
DIC claim is lifted.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
reveals the appellant has not been notified of the VCAA or 
informed as to how it applies to her present appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
had allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  Hence, the Board may not 
provide the veteran notice on its own.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The available medical 
evidence in this case does not sufficiently address whether 
or not the veteran's cause of death was related to service.  
The appellant claims the veteran's multiple myeloma developed 
as a result of malaria he had in service.  Service records 
show the veteran was treated for malaria in July 1943.  This 
matter has not been the subject of a VA medical opinion.  
Therefore, additional medical development is required for an 
adequate determination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send the appellant an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise her of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should arrange for 
the veteran's claims file to be reviewed 
by an appropriate VA specialist for an 
opinion as to whether it is as likely as 
not that malaria the veteran had in 
service caused, or contributed to cause, 
the disability which caused his death.  
The claims folder must be made available 
to, and reviewed by, the examiner.  A 
complete rationale should be provided for 
any opinion(s) given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


